                     IN THE UNITED ST ATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

VITO A. PELINO,                                   )
                                                  )
              Plaintiff,                          )       Civil Action No. 18-1308
                                                  )       Judge Arthur J. Schwab/
                      V.                          )       Magistrate Judge Maureen P. Kelly
                                                  )
JOHN E. WETZEL and ROBERT GILMORE,                )
                                                  )
              Defendants.                         )


                                             ORDER



       Vito A. Pelino ("Plaintiff') has filed a civil rights Complaint, alleging that his

constitutional rights were violated by the promulgation of new mail regulations imposed by the

Pennsylvania Department of Corrections ("DOC") that was prompted by the apparent poisoning

of corrections officers who came into contact with dangerous substances that had been somehow

introduced into various state prisons. Plaintiff concedes in his Complaint that he has not

completed the exhaustion of administrative remedies prior to filing the instant civil action. The

civil rights action was referred to United States Magistrate Judge Maureen P. Kelly for pretrial

proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(l), and Rule 72

of the Local Rules for Magistrate Judges.

       Magistrate Judge Kelly, in a Report and Recommendation (the "Report"), ECF No. 9,

filed on November 1, 2018, recommended that the Complaint, ECF No. 6, be dismissed pre-

service pursuant to 28 U.S.C. § 1915(e), which permits pre-screening of complaints filed by

plaintiffs who are granted in forma pauperis status. The Report recommended preservice

dismissal of the Complaint for failure to state a claim upon which relief can be granted.
       Service of the Report was made on the Plaintiff at his address of record. Plaintiff was

given until November 19, 2018 to file any objections. The deadline ofNovember 19, 2018 has

now passed and Plaintiff has not filed any Objections.

       Accordingly, after de nova review of the pleadings and the documents in the case,

together with the Report and Recommendation, the following order is entered:
                              -e~
       AND NOW, this~ aay of November 2018;

       IT IS HEREBY ORDERED that the Complaint, ECF No. 6, is dismissed with prejudice

pursuant to 28 U.S.C. §1915(e) for failure to state a claim upon which relief can be granted.

       IT IS FURTHER ORDERED that the Report and Recommendation, ECF No. 9, filed on

November 1, 2018, by Magistrate Judge Kelly, is adopted as the opinion of the Court. The Clerk

is to mark the case closed.

       Lastly, the Court certifies pursuant to 28 U.S.C. § 1915(a) that any appeal from this order

would not be taken in good faith.




cc:    The Honorable Maureen P. Kelly
       United States Magistrate Judge

       VITO A. PELINO
       KP4339
       SCI Greene
       175 Progress Dr.
       Waynesburg, PA 15370




                                                2
